El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
*853Por escritura No. 212 otorgada en la ciudad de Caguas a 1o. de diciembre de 1910 ante el notario Bafael Arce Bo-lle!, Juan Jiménez Saurí, como dueño de un solar que se describe en dicha escritura, segregado de una parcela de terreno situada en el barrio de Turabo de aquella ciudad, y los es-posos Nicolás López Delgado y Juana Jiménez Bosa, tam-bién como dueños de una casa de madera techada de zinc y fabricada en dicho solar a sus expensas con autorización de Jiménez Saurí, vendieron solar y casa a Bamona Santos Torrens por precio de $300, a saber, el solar por $40, y la casa por $260.
Presentada la escritura al Begistrador de la Propiedad de Caguas para su inscripción fué inscrito el documento en cuanto al solar y denegada la inscripción de la venta de la casa por el fundamento de que no estaba inscrita a favor de los esposos vendedores Nicolás López Delgado y Juana Jiménez Bosa, requisito necesario en el caso de que se trata con sujeción al artículo 20 de la Ley Hipotecaria, y resolu-ción de esta Corte Suprema en el caso de Martí et al. v. El Registrador de Arecibo, 22 D. P. R. 150.
La expresada nota, que lleva fecha de 15 de septiembre, 1919, está sometida a nuestra consideración a virtud de re-curso gubernativo contra ella interpuesto por Bamona Santos Torrens, y estimamos que se sostiene por los fundamen-tos en que descansa, pues si bien él artículo 20 de la Ley Hipotecaria no es de aplicación cuando el edificio levantado pertenece al dueño del suelo, siendo innecesaria entonces la inscripción especial del edificio, es de aplicación cuando el suelo pertenece a una persona y el edificio a otra como su-cede en el presente caso.
La cuestión envuelta en el recurso fué considerada am-pliamente en el caso de Martí et al. v. El Registrador de Arecibo, supra.
Es de confirmarse la nota recurrida.

Confirmada la nota recurrida.

*854Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
Los Jueces Asociados Sres. Wolf y HutcMson no intervi-nieron en la resolución de este caso.